UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-5863



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

LARRY MAYS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Elizabeth V. Hallanan,
District Judge. (CR-95-70)


Submitted:    September 5, 1996       Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jane Charnock, CHARNOCK & CHARNOCK, Charleston, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, John C. Parr,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Mays pled guilty to four counts of distributing cocaine

base in violation of 21 U.S.C.A. § 841 (West 1981 & Supp. 1996),

and was sentenced to a term of 78 months imprisonment. Mays's only

contention in this appeal is that the sentencing court erred by

refusing to reduce his offense level based on acceptance of respon-
sibility because of his continued drug use while on pretrial re-

lease. See United States Sentencing Commission, Guidelines Manual
§ 3E1.1(a) (Nov. 1994). It is undisputed that Mays submitted seven

positive urine screens for marijuana, one of which was also posi-

tive for cocaine use, during a period of approximately two months

while he was on pretrial release.
     We find that the district court properly denied a reduction

for acceptance of responsibility under § 3E1.1 based on Mays's

continued drug use following his arrest and prior to sentencing.
See United States v. Underwood, 970 F.2d 1336, 1338-39 (4th Cir.
1994). Moreover, Mays cites no authority for his position that his

continued drug use should be excused because of his addiction to
drugs, and we find such position lacking in merit. Accordingly, the

order of the district court is affirmed. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED



                                2